Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 19, 20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20190103943 to Wang et al in view of U.S. Publication No. 20200084747 to Hong.
Referring to claim 1, Wang et al disclose in Figures 1-11 a method of wireless communication performed by a UE, comprising: 
Receiving an indication associated with receiving DCI communications, the indication identifying: (not specifically disclosed; however: Wang et al disclose in Sections 0101, 0110, 0113, and 0115 wherein BS configures PDCCH monitoring occasions such as by configuring the period and time offset of each PDCCH monitoring occasion, so BS must indicate the configuration of the PDCCH monitoring occasions to UE; refer also to Hong rejection below). 
A first PDCCH monitoring location (carrier 1: the PDCCH monitoring occasions are slots 0 and 2; in slots 0 and 2, from the starting point of the slots, the PDCCH monitoring occasion occupies three symbols) associated with receiving DCI communications during a first period of time (carrier 1: the PDCCH monitoring occasions are slots 0 and 2; in slots 0 and 2, from the starting point of the slots, the PDCCH monitoring occasion occupies three symbols).  On carrier 1, the PDCCH monitoring occasions are slots 0 and 2; in slots 0 and 2, from the starting point of the slots, the PDCCH monitoring occasion occupies three symbols.  BS transmits DCI to UE on carrier 1 using three symbols from the starting point of slot 0 and BS also transmits DCI to UE on carrier 1 using three symbols from the starting point of slot 2. 
A second PDCCH monitoring location (carrier 3: the PDCCH monitoring occasion occupies three symbols from the starting point of slot 1) associated with receiving DCI communications during a second period of time (carrier 3: the PDCCH monitoring occasion occupies three symbols from the starting point of slot 1) that follows the first period of time (slot 1 of carrier 3 follows slot 0 of carrier 1).    On carrier 3, the PDCCH monitoring occasion occupies three symbols from the starting point of the slot 1.  BS transmits DCI to UE on carrier 3 using three symbols from the starting point of slot 1.  So: after BS transmits DCI to UE on carrier 1 using three symbols from the starting point of slot 0, BS then transmits DCI to UE on carrier 3 using three symbols from the starting point of slot 1 (claimed “a second period of time that follows the first period of time”).
Monitoring in the first PDCCH monitoring location and the second PDCCH monitoring location based at least in part on the indication (after receiving the configuration of the PDCCH monitoring occasions from BS, UE receives DCI from BS on carrier 1 using three symbols from the starting point of slot 0 and then UE receives DCI from BS on carrier 3 using three symbols from the starting point of slot 1).  Figure 8 and Section 0115: BS configures three carriers and the PDCCH monitoring occasions for each of the three carriers, wherein BS transmits DCI to UE during each PDCCH monitoring occasion.  A PDCCH monitoring occasion reads on the claimed “PDCCH monitoring location” since both a PDCCH monitoring occasion and PDCCH monitoring location are slots wherein UE monitors for DCI.  On carrier 1, the PDCCH monitoring occasions are slots 0 and 2.  In slots 0 and 2, from the starting point of the slots, the PDCCH monitoring occasion occupies three symbols.  On carrier 2, the period of the PDCCH monitoring occasion is half of a slot.  The starting point is a starting point of the first half of the slot which occupies one symbol, and a starting point of the second half of the slot which occupies one symbol.  On carrier 3, the PDCCH monitoring occasion occupies three symbols from the starting point of slot 1.  So, the order of time resources of the starting points of the PDCCH monitoring occasions is: the first PDCCH monitoring occasion where DCI is transmitted is a slot 0 and contains carrier 1; the second PDCCH monitoring occasion where DCI is transmitted is a slot 1 and contains carrier 3; the third PDCCH monitoring occasion where DCI is transmitted is the first half of the slot 2 and contains carrier 1 and carrier 2; the fourth PDCCH monitoring occasion where DCI is transmitted is the second half of the slot 2 and contains carrier 2.  Refer to Sections 0025-0155.
Wang et al do not specifically disclose … receiving an indication associated with receiving DCI communications, the indication identifying: … ; … ; monitoring in the first PDCCH monitoring location and the second PDCCH monitoring location based at least in part on the indication.
Hong discloses in Sections 0108, 0112, 0166, 0177, 0178, and 0234 wherein BS generates an indication for indicating PDCCH monitoring occasions to UE, and then transmits the indication to UE, wherein UE uses the PDCCH monitoring occasions to receive DCI from BS.  The PDCCH monitoring occasion indication may be transmitted through high layer signaling or system information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include  … receiving an indication associated with receiving DCI communications, the indication identifying: … ; … ; monitoring in the first PDCCH monitoring location and the second PDCCH monitoring location based at least in part on the indication.  One would have been motivated to do so so BS can notify UE of the PDCCH monitoring locations so UE can monitor the PDCCH monitoring locations for DCI, thereby facilitating DCI transmission. 
	Referring to claim 19, Wang et al disclose in Figures 1-11 a UE for wireless communication, comprising: 
A memory (not specifically disclosed, but UE must have a memory to store instructions).
One or more processors operatively coupled to the memory, the memory and the one or more processors configured to: (not specifically disclosed, but UE must have a processor to execute instructions stored in memory to perform UE functions).
Receive an indication associated with receiving DCI communications, the indication identifying:
A first PDCCH monitoring location associated with receiving DCI communications during a first period of time.
A second PDCCH monitoring location associated with receiving DCI communications during a second period of time that follows the first period of time.
Monitor in the first PDCCH monitoring location and the second PDCCH monitoring location based at least in part on the indication. 
Wang et al do not specifically disclose … receive an indication associated with receiving DCI communications, the indication identifying: … ; … ; monitor in the first PDCCH monitoring location and the second PDCCH monitoring location based at least in part on the indication.  Refer to the rejection of claim 1.
Wang et al also do not specifically disclose a memory; one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: …
Hong discloses in Figure 15 and Sections 0220-0247 that UE has a controller/processor 1510 with a memory, wherein the memory stores instructions to be executed by controller/processor 1510 to perform UE functions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a memory; one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: …  One would have been motivated to do so since a UE must have a memory to store instructions to be executed by a processor to perform UE functions.
Referring to claims 2 and 20, Wang et al disclose in Figures 1-11 wherein the first PDCCH monitoring location (carrier 1: the PDCCH monitoring occasions are slots 0 and 2; in slots 0 and 2, from the starting point of the slots, the PDCCH monitoring occasion occupies three symbols) is different from the second PDCCH monitoring location (carrier 3: the PDCCH monitoring occasion occupies three symbols from the starting point of slot 1).  Refer to Sections 0025-0155.
	Referring to claims 4 and 22, Wang et al disclose in Figures 1-11 wherein the indication identifies a total period of time during which the indication is valid, wherein the total period of time corresponds to a group of slots (slots 0 and 2 of carrier 1, and slot 1 of carrier 3) that includes the first period of time (carrier 1: the PDCCH monitoring occasions are slots 0 and 2; in slots 0 and 2, from the starting point of the slots, the PDCCH monitoring occasion occupies three symbols) and the second period of time (carrier 3: the PDCCH monitoring occasion occupies three symbols from the starting point of slot 1).  Sections 0101, 0110, 0113, and 0115:  BS configures three carriers and the PDCCH monitoring occasions for each of the three carriers; BS configures PDCCH monitoring occasions such as by configuring the period and time offset of each PDCCH monitoring occasion, so BS must indicate to UE the configuration of the PDCCH monitoring occasions.  BS configures on carrier 1: the PDCCH monitoring occasions are slots 0 and 2; in slots 0 and 2, from the starting point of the slots, the PDCCH monitoring occasion occupies three symbols.  BS configures carrier 3: the PDCCH monitoring occasion occupies three symbols from the starting point of slot 1.  So: BS configures carrier 1 to include slots 0 and 2 and BS configures carrier 3 to includes slot 1, so the total number of slots of carrier 1 and carrier 3 are slots 0, 1, and 2.  BS indicates to UE the configuration of the PDCCH monitoring occasions of carrier 1 and carrier 3, so that UE can monitor the PDCCH monitoring occasions in slots 0 and 2 of carrier 1 and the PDCCH monitoring occasion in slot 1 of carrier 3 (claimed “the indication identifies a total period of time during which the indication is valid”; the claim does not specifically disclose what is “valid”, so the indication is the claimed “valid” during slots 0, 1, and 2).  Refer to Sections 0025-0155.
Wang et al do not specifically disclose wherein the indication identifies a total period of time during which the indication is valid, wherein the total period of time corresponds to a group of slots that includes the first period of time and the second period of time.
Hong discloses in Sections 0108, 0112, 0166, 0177, 0178, and 0234 wherein BS generates an indication for indicating PDCCH monitoring occasions to UE, and then transmits the indication to UE, wherein UE uses the PDCCH monitoring occasions to receive DCI from BS.  The PDCCH monitoring occasion indication may be transmitted through high layer signaling or system information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the indication identifies a total period of time during which the indication is valid, wherein the total period of time corresponds to a group of slots that includes the first period of time and the second period of time.  One would have been motivated to do so so BS can notify UE of the PDCCH monitoring locations so UE can monitor the PDCCH monitoring locations for DCI, thereby facilitating DCI transmission. 
	Referring to claims 5 and 23, Wang et al disclose in Figures 1-11 wherein the indication identifies a number of periods of time during which the indication is valid (Section 0110: BS configures PDCCH monitoring occasions such as by configuring the period of each PDCCH monitoring occasion; Section 0115: BS configures on carrier 2 that the period of the PDCCH monitoring occasion is half of a slot; the claim does not specifically disclose what is “valid”, so the indication is the claimed “valid” during the configured period of each PDCCH monitoring occasion), and a number of slots in each of the first period of time (slots 0 and 2 of carrier 1) and the second period of time (slot 1 of carrier 3).  Sections 0101, 0110, 0113, and 0115:  BS configures three carriers and the PDCCH monitoring occasions for each of the three carriers; BS configures PDCCH monitoring occasions such as by configuring the period (claimed “the indication identifies a number of periods of time during which the indication is valid”) and time offset of each PDCCH monitoring occasion, so BS must indicate to UE the configuration of the PDCCH monitoring occasions.  BS configures on carrier 1 that the PDCCH monitoring occasions are slots 0 and 2 (claimed “the indication identifies … a number of slots in … the first period of time”).  BS configures on carrier 2 that the period of the PDCCH monitoring occasion is half of a slot (claimed “the indication identifies a number of periods of time during which the indication is valid”); the starting point is a starting point of the first half of the slot which occupies one symbol and a starting point of the second half of the slot which occupies one symbol.  BS configures carrier 3 that the PDCCH monitoring occasion is slot 1 (claimed “the indication identifies … a number of slots in … the second period of time”).  Refer to Sections 0025-0155.
Wang et al do not specifically disclose wherein the indication identifies a number of periods of time during which the indication is valid, and a number of slots in each of the first period of time and the second period of time.
Hong discloses in Sections 0108, 0112, 0166, 0177, 0178, and 0234 wherein BS generates an indication for indicating PDCCH monitoring occasions to UE, and then transmits the indication to UE, wherein UE uses the PDCCH monitoring occasions to receive DCI from BS.  The PDCCH monitoring occasion indication may be transmitted through high layer signaling or system information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the indication identifies a number of periods of time during which the indication is valid, and a number of slots in each of the first period of time and the second period of time.  One would have been motivated to do so so BS can notify UE of the PDCCH monitoring locations so UE can monitor the PDCCH monitoring locations for DCI, thereby facilitating DCI transmission. 
	Referring to claims 6 and 24, Wang et al disclose in Figures 1-11 wherein the indication identifies a third PDCCH monitoring location (carrier 2: the period of the PDCCH monitoring occasion in slot 2 is half of a slot; the starting point is a starting point of the first half of slot 2 which occupies one symbol, and a starting point of the second half of slot 2 which occupies one symbol) associated with receiving DCI communications during the first period of time (carrier 1: the PDCCH monitoring occasions are slots 0 and 2; in slots 0 and 2, from the starting point of the slots, the PDCCH monitoring occasion occupies three symbols), wherein the third PDCCH monitoring location is different from the first PDCCH monitoring location (third PDCCH monitoring occasion where DCI is transmitted is the first half of slot 2 and contains carrier 1 (three symbols from the starting point of slot 2) and carrier 2 (starting point is a starting point of the first half of slot 2 which occupies one symbol); the fourth PDCCH monitoring occasion where DCI is transmitted is the second half of slot 2 and contains carrier 2 (starting point of the second half of slot 2 which occupies one symbol)).  On carrier 1, the PDCCH monitoring occasions are slots 0 and 2.  In slots 0 and 2, from the starting point of the slots, the PDCCH monitoring occasion occupies three symbols.  On carrier 2, the period of the PDCCH monitoring occasion in slot 2 is half of slot 2. The starting point is a starting point of the first half of slot 2 which occupies one symbol, and a starting point of the second half of slot 2 which occupies one symbol.  So, the order of time resources of the starting points of the PDCCH monitoring occasions is: the first PDCCH monitoring occasion where DCI is transmitted is a slot 0 and contains carrier 1; the second PDCCH monitoring occasion where DCI is transmitted is a slot 1 and contains carrier 3; the third PDCCH monitoring occasion where DCI is transmitted is the first half of the slot 2 and contains carrier 1 and carrier 2 (claimed “wherein the third PDCCH monitoring location is different from the first PDCCH monitoring location”); the fourth PDCCH monitoring occasion where DCI is transmitted is the second half of the slot 2 and contains carrier 2 (claimed “wherein the third PDCCH monitoring location is different from the first PDCCH monitoring location”).  So, PDCCH monitoring occasions of carrier 2 (claimed “third PDCCH monitoring location”) and PDCCH monitoring occasions of carrier 1 (claimed “first PDCCH monitoring location”) occupy slot 2 (claimed “first period of time”); but in PDCCH monitoring occasions of carrier 2, the starting point of the PDCCH monitoring occasion is a starting point of the first half of slot 2 which occupies one symbol and a starting point of the PDCCH monitoring occasion is a starting point of the second half of slot 2 which occupies one symbol, and in PDDCH monitoring occasions of carrier 1, from the starting point of slot 2, the PDCCH monitoring occasion occupies three symbols (claimed “the third PDCCH monitoring location is different from the first PDCCH monitoring location”).  Refer to Sections 0025-0155.
Wang et al do not specifically disclose wherein the indication identifies a third PDCCH monitoring location associated with receiving DCI communications during the first period of time, wherein the third PDCCH monitoring location is different from the first PDCCH monitoring location.
Hong discloses in Sections 0108, 0112, 0166, 0177, 0178, and 0234 wherein BS generates an indication for indicating PDCCH monitoring occasions to UE, and then transmits the indication to UE, wherein UE uses the PDCCH monitoring occasions to receive DCI from BS.  The PDCCH monitoring occasion indication may be transmitted through high layer signaling or system information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the indication identifies a third PDCCH monitoring location associated with receiving DCI communications during the first period of time, wherein the third PDCCH monitoring location is different from the first PDCCH monitoring location.  One would have been motivated to do so so BS can notify UE of the PDCCH monitoring locations so UE can monitor the PDCCH monitoring locations for DCI, thereby facilitating DCI transmission. 
Referring to claims 8 and 25, Wang et al disclose in Figures 1-11 wherein, for each of the first PDCCH monitoring location and the second PDCCH monitoring location, the indication includes information associated with at least one of: 
A frequency domain location.  Section 0102: BS determines the frequency domain of each PDCCH monitoring occasion.  
A time domain location.  Sections 0102, 109, and 0111: BS determines the time domain of each PDCCH monitoring occasion.  
A search space identifier.  Section 0134: BS determines the search spaces associated with each PDCCH monitoring occasion.  
A CORESET identifier.  Sections 0134 and 0136: BS determines the CORESETS associated with each PDCCH monitoring occasion.  
A periodicity.  Section 0110: BS configures PDCCH monitoring occasions such as by configuring the period of each PDCCH monitoring occasion.  Sections 0115 and 0136: BS configures on carrier 2 that the period of the PDCCH monitoring occasion is half of a slot.
An offset.  Section 0110: BS configures PDCCH monitoring occasions such as by configuring the time offset of each PDCCH monitoring occasion.  
A duration (not in reference; claim only requires “at least one” of the limitations).
A number of symbols to be monitored.  Section 0115: BS configures the number of symbols associated with each PDCCH monitoring occasion.  BS configures carrier 1 so that the PDCCH monitoring occasions are slots 0 and 2; in slots 0 and 2, from the starting point of the slots, the PDCCH monitoring occasion occupies three symbols (claimed “number of symbols”).  BS configures carrier 2 so that the period of the PDCCH monitoring occasion is half of a slot; the starting point is a starting point of the first half of the slot which occupies one symbol (claimed “number of symbols”), and a starting point of the second half of the slot which occupies one symbol (claimed “number of symbols”).  BS configures carrier 3 so that the PDCCH monitoring occasion occupies three symbols (claimed “number of symbols”) from the starting point of slot 1.  
A number of PDCCH candidates (not in reference; claim only requires “at least one” of the limitations).
Wang et al do not specifically disclose wherein, for each of the first PDCCH monitoring location and the second PDCCH monitoring location, the indication includes information associated with at least one of: …
Hong discloses in Sections 0108, 0112, 0166, 0177, 0178, and 0234 wherein BS generates an indication for indicating PDCCH monitoring occasions to UE, and then transmits the indication to UE, wherein UE uses the PDCCH monitoring occasions to receive DCI from BS.  The PDCCH monitoring occasion indication may be transmitted through high layer signaling or system information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein, for each of the first PDCCH monitoring location and the second PDCCH monitoring location, the indication includes information associated with at least one of: … One would have been motivated to do so so BS can notify UE of the PDCCH monitoring locations so UE can monitor the PDCCH monitoring locations for DCI, thereby facilitating DCI transmission. 
Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20190103943 to Wang et al in view of U.S. Publication No. 20200084747 to Hong, and in further view of U.S. Publication No. 20200260418 to Xue et al.
Wang et al disclose in Figures 1-11 wherein the first period of time (carrier 1: the PDCCH monitoring occasions are slots 0 and 2; in slots 0 and 2, from the starting point of the slots, the PDCCH monitoring occasion occupies three symbols) is a period of time corresponding to a first slot (slot 0), and the second period of time (carrier 3: the PDCCH monitoring occasion occupies three symbols from the starting point of slot 1) is a period of time corresponding to a second slot (slot 1) that follows the first slot (slot 1 of carrier 3 follows slot 0 of carrier 1).  On carrier 1, the PDCCH monitoring occasions are slots 0 and 2.  In slots 0 and 2, from the starting point of the slots, the PDCCH monitoring occasion occupies three symbols.  On carrier 3, the PDCCH monitoring occasion occupies three symbols from the starting point of slot 1.  So, slot 1 of carrier 3 follows slot 0 of carrier 1. Refer to Sections 0025-0155.
Wang et al do not disclose wherein the first period of time is a period of time corresponding to a first set of slots, and the second period of time is a period of time corresponding to a second set of slots that follows the first set of slots.
Xue et al disclose in Section 0106 wherein a PDCCH monitoring occasion is configured for UE and the UE monitors a PDCCH only on the configured PDCCH monitoring occasion; the PDCCH monitoring occasion includes a plurality of consecutive or inconsecutive time domain resource units such as a plurality of slots.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first period of time is a period of time corresponding to a first set of slots, and the second period of time is a period of time corresponding to a second set of slots that follows the first set of slots.  One would have been motivated to do so since a PDCCH monitoring occasion can be a plurality of slots, thereby making the system more flexible.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20190103943 to Wang et al in view of U.S. Publication No. 20200084747 to Hong, and in further view of U.S. Publication No. 20110105167 to Pan et al.
Wang et al do not disclose wherein the indication is received via at least one of: a DCI communication, RRC signaling, or a MAC CE.
Hong discloses in Sections 0108, 0112, 0166, 0177, 0178, and 0234 wherein BS generates an indication for indicating PDCCH monitoring occasions to UE, and then transmits the indication to UE, wherein UE uses the PDCCH monitoring occasions to receive DCI from BS.  The PDCCH monitoring occasion indication may be transmitted through high layer signaling or system information.  Pan et al disclose in Sections 0046, 0047, and 0056 that BS determines transmission parameters for UE such as duration, frequency domain location, etc. and then transmits these transmission parameters to UE via high layer signaling such as RRC signaling.  So, the PDCCH monitoring occasion indication of Hong may be transmitted through high layer signaling such as RRC signaling as disclosed by Pan et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the indication is received via at least one of: a DCI communication (not in reference; claim only requires “at least one” of the limitations), RRC signaling, or a MAC CE (not in reference; claim only requires “at least one” of the limitations).  One would have been motivated to do so so BS can notify UE of the PDCCH monitoring locations using an indication via conventional methods such as high layer signaling/RRC.
Claims 10, 11, 13-15, 17, 26, 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20190103943 to Wang et al in view of U.S. Publication No. 20200084747 to Hong, and in further view of U.S. Publication No. 20210153262 to Mochizuki et al
Referring to claim 10, Wang et al disclose in Figures 1-11 a method of wireless communication performed by a base station (BS), comprising: 
Transmitting an indication associated with transmitting DCI communications, the indication identifying: (not specifically disclosed; however: Wang et al disclose in Sections 0101, 0110, 0113, and 0115 wherein BS configures PDCCH monitoring occasions such as by configuring the period and time offset of each PDCCH monitoring occasion, so BS must indicate the configuration of the PDCCH monitoring occasions to UE; refer also to Hong rejection below).
A first PDCCH monitoring location (carrier 1: the PDCCH monitoring occasions are slots 0 and 2; in slots 0 and 2, from the starting point of the slots, the PDCCH monitoring occasion occupies three symbols) associated with DCI communications (DCI) to be transmitted during a first period of time (carrier 1: the PDCCH monitoring occasions are slots 0 and 2; in slots 0 and 2, from the starting point of the slots, the PDCCH monitoring occasion occupies three symbols).  On carrier 1, the PDCCH monitoring occasions are slots 0 and 2; in slots 0 and 2, from the starting point of the slots, the PDCCH monitoring occasion occupies three symbols.  BS transmits DCI to UE on carrier 1 using three symbols from the starting point of slot 0 and BS also transmits DCI to UE on carrier 1 using three symbols from the starting point of slot 2.
A second PDCCH monitoring location (carrier 3: the PDCCH monitoring occasion occupies three symbols from the starting point of slot 1) associated with DCI communications to be transmitted during a second period of time (carrier 3: the PDCCH monitoring occasion occupies three symbols from the starting point of slot 1) that follows the first period of time (slot 1 of carrier 3 follows slot 0 of carrier 1).    On carrier 3, the PDCCH monitoring occasion occupies three symbols from the starting point of the slot 1.  BS transmits DCI to UE on carrier 3 using three symbols from the starting point of slot 1.  So: after BS transmits DCI to UE on carrier 1 using three symbols from the starting point of slot 0, BS then transmits DCI to UE on carrier 3 using three symbols from the starting point of slot 1 (claimed “a second period of time that follows the first period of time”).
Transmitting a DCI communication in at least one of the first PDCCH monitoring location or the second PDCCH monitoring location after transmitting the indication (after BS configures the PDCCH monitoring occasions and indicates the configuration of the PDCCH monitoring occasions to UE so that UE can monitor the PDCCH monitoring occasions, BS transmits DCI to UE on carrier 1 using three symbols from the starting point of slot 0 and then BS transmits DCI to UE on carrier 3 using three symbols from the starting point of slot 1; refer also to Mochizuki et al rejection below).  Figure 8 and Section 0115: BS configures three carriers and the PDCCH monitoring occasions for each of the three carriers, wherein BS transmits DCI to UE during each PDCCH monitoring occasion.  A PDCCH monitoring occasion reads on the claimed “PDCCH monitoring location” since both a PDCCH monitoring occasion and PDCCH monitoring location are slots wherein UE monitors for DCI.  On carrier 1, the PDCCH monitoring occasions are slots 0 and 2.  In slots 0 and 2, from the starting point of the slots, the PDCCH monitoring occasion occupies three symbols.  On carrier 2, the period of the PDCCH monitoring occasion is half of a slot.  The starting point is a starting point of the first half of the slot which occupies one symbol, and a starting point of the second half of the slot which occupies one symbol.  On carrier 3, the PDCCH monitoring occasion occupies three symbols from the starting point of slot 1.  So, the order of time resources of the starting points of the PDCCH monitoring occasions is: the first PDCCH monitoring occasion where DCI is transmitted is a slot 0 and contains carrier 1; the second PDCCH monitoring occasion where DCI is transmitted is a slot 1 and contains carrier 3; the third PDCCH monitoring occasion where DCI is transmitted is the first half of the slot 2 and contains carrier 1 and carrier 2; the fourth PDCCH monitoring occasion where DCI is transmitted is the second half of the slot 2 and contains carrier 2.  Refer to Sections 0025-0155.
Wang et al do not specifically disclose … transmitting an indication associated with transmitting DCI communications, the indication identifying: … ; … ; transmitting a DCI communication in at least one of the first PDCCH monitoring location or the second PDCCH monitoring location after transmitting the indication.
Hong discloses in Sections 0108, 0112, 0166, 0177, 0178, and 0234 wherein BS generates an indication for indicating PDCCH monitoring occasions to UE, and then transmits the indication to UE, wherein UE uses the PDCCH monitoring occasions to receive DCI from BS.  The PDCCH monitoring occasion indication may be transmitted through high layer signaling or system information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … transmitting an indication associated with transmitting DCI communications, the indication identifying: … ; … ;  transmitting a DCI communication in at least one of the first PDCCH monitoring location or the second PDCCH monitoring location after transmitting the indication.  One would have been motivated to do so so BS can notify UE of the PDCCH monitoring locations so UE can monitor the PDCCH monitoring locations for DCI and then BS can transmit the DCI to UE, thereby facilitating DCI transmission. 
Wang et al also do not specifically disclose …transmitting a DCI communication in at least one of the first PDCCH monitoring location or the second PDCCH monitoring location after transmitting the indication.
Mochizuki et al disclose in Section 0377 wherein gNB transmits to UE configuration necessary for UE to receive an uplink grant.  gNB transmits, to UE, configuration (claimed “indication”) related to mapping of DCI transmitted from gNB, including configuration of a search space in the PDCCH .  The configuration related to mapping of DCI transmitted from gNB may be notified in advance from gNB to UE.  So, gNB transmits DCI configuration to UE and then gNB can transmit the DCI to UE (claimed “transmitting a DCI communication in at least one of the first PDCCH monitoring location or the second PDCCH monitoring location after transmitting the indication”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include …transmitting a DCI communication in at least one of the first PDCCH monitoring location or the second PDCCH monitoring location after transmitting the indication.  One would have been motivated to do so so BS can notify UE of the PDCCH monitoring locations so UE can monitor the PDCCH monitoring locations for DCI and then BS can transmit the DCI to UE, thereby facilitating DCI transmission.
Referring to claim 26, Wang et al disclose in Figures 1-11 a base station for wireless communication, comprising: 
A memory (not specifically disclosed, but BS must have a memory to store instructions).
One or more processors operatively coupled to the memory, the memory and the one or more processors configured to: (not specifically disclosed, but BS must have a processor to execute instructions stored in memory to perform BS functions).
Transmit an indication associated with transmitting DCI communications, the indication identifying: 
A first PDCCH monitoring location associated with DCI communications to be transmitted during a first period of time.
A second PDCCH monitoring location associated with DCI communications to be transmitted during a second period of time that follows the first period of time.
Transmit a DCI communication in at least one of the first PDCCH monitoring location or the second PDCCH monitoring location after transmitting the indication.
Wang et al do not specifically disclose … transmit an indication associated with transmitting DCI communications, the indication identifying: …; … ; transmit a DCI communication in at least one of the first PDCCH monitoring location or the second PDCCH monitoring location after transmitting the indication. 
Wang et al also do not specifically disclose … transmit a DCI communication in at least one of the first PDCCH monitoring location or the second PDCCH monitoring location after transmitting the indication.  Refer to the rejection of claim 10. 
Wang et al also do not specifically disclose a memory; one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: …
Hong discloses in Figure 16 and Sections 0220-0247 that BS has a controller/processor 1610 with a memory, wherein the memory stores instructions to be executed by controller/processor 1610 to perform BS functions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a memory; one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: …  One would have been motivated to do so since a UE must have a memory to store instructions to be executed by a processor to perform UE functions.
Referring to claims 11 and 27, Wang et al disclose in Figures 1-11 wherein the first PDCCH monitoring location (carrier 1: the PDCCH monitoring occasions are slots 0 and 2; in slots 0 and 2, from the starting point of the slots, the PDCCH monitoring occasion occupies three symbols) is different from the second PDCCH monitoring location (carrier 3: the PDCCH monitoring occasion occupies three symbols from the starting point of slot 1).  Refer to Sections 0025-0155.
	Referring to claims 13 and 29, Wang et al disclose in Figures 1-11 wherein the indication identifies a total period of time during which the indication is valid, wherein the total period of time corresponds to a group of slots (slots 0 and 2 of carrier 1 and slot 1 of carrier 3) that includes the first period of time (carrier 1: the PDCCH monitoring occasions are slots 0 and 2; in slots 0 and 2, from the starting point of the slots, the PDCCH monitoring occasion occupies three symbols) and the second period of time (carrier 3: the PDCCH monitoring occasion occupies three symbols from the starting point of slot 1).  Sections 0101, 0110, 0113, and 0115:  BS configures three carriers and the PDCCH monitoring occasions for each of the three carriers; BS configures PDCCH monitoring occasions such as by configuring the period and time offset of each PDCCH monitoring occasion, so BS must indicate to UE the configuration of the PDCCH monitoring occasions.  BS configures on carrier 1: the PDCCH monitoring occasions are slots 0 and 2.  In slots 0 and 2, from the starting point of the slots, the PDCCH monitoring occasion occupies three symbols.  BS configures carrier 3: the PDCCH monitoring occasion occupies three symbols from the starting point of slot 1.  So BS configures carrier 1 to include slots 0 and 2 and BS configures carrier 3 to includes slot 1, so that the total number of slots of carrier 1 and carrier 3 are slots 0, 1, and 2.  BS indicates to UE the configuration of the PDCCH monitoring occasions of carrier 1 and carrier 3, so that UE can monitor the PDCCH monitoring occasions in slots 0 and 2 of carrier 1 and the PDCCH monitoring occasion in slot 1 of carrier 3 (claimed “the indication identifies a total period of time during which the indication is valid”; the claim does not specifically disclose what is “valid”, so the indication is the claimed “valid” during slots 0, 1, and 2).  Refer to Sections 0025-0155.
Wang et al do not specifically disclose wherein the indication identifies a total period of time during which the indication is valid, wherein the total period of time corresponds to a group of slots that includes the first period of time and the second period of time.
Hong discloses in Sections 0108, 0112, 0166, 0177, 0178, and 0234 wherein BS generates an indication for indicating PDCCH monitoring occasions to UE, and then transmits the indication to UE, wherein UE uses the PDCCH monitoring occasions to receive DCI from BS.  The PDCCH monitoring occasion indication may be transmitted through high layer signaling or system information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the indication identifies a total period of time during which the indication is valid, wherein the total period of time corresponds to a group of slots that includes the first period of time and the second period of time.  One would have been motivated to do so so BS can notify UE of the PDCCH monitoring locations so UE can monitor the PDCCH monitoring locations for DCI, thereby facilitating DCI transmission. 
	Referring to claims 14 and 30, Wang et al disclose in Figures 1-11 wherein the indication identifies a number of periods of time during which the indication is valid (Section 0110: BS configures PDCCH monitoring occasions such as by configuring the period of each PDCCH monitoring occasion; Section 0115: BS configures on carrier 2 that the period of the PDCCH monitoring occasion is half of a slot; the claim does not specifically disclose what is “valid”, so the indication is the claimed “valid” during the configured period of each PDCCH monitoring occasion), and a number of slots in each of the first period of time (slots 0 and 2 of carrier 1) and the second period of time (slot 1 of carrier 3).  Sections 0101, 0110, 0113, and 0115:  BS configures three carriers and the PDCCH monitoring occasions for each of the three carriers; BS configures PDCCH monitoring occasions such as by configuring the period (claimed “the indication identifies a number of periods of time during which the indication is valid”) and time offset of each PDCCH monitoring occasion, so BS must indicate to UE the configuration of the PDCCH monitoring occasions.  BS configures on carrier 1 that the PDCCH monitoring occasions are slots 0 and 2 (claimed “the indication identifies … a number of slots in … the first period of time”).  BS configures on carrier 2 that the period of the PDCCH monitoring occasion is half of a slot (claimed “the indication identifies a number of periods of time during which the indication is valid”); the starting point is a starting point of the first half of the slot which occupies one symbol and a starting point of the second half of the slot which occupies one symbol.  BS configures carrier 3 that the PDCCH monitoring occasion is slot 1 (claimed “the indication identifies … a number of slots in … the second period of time”).  Refer to Sections 0025-0155.
Wang et al do not specifically disclose wherein the indication identifies a number of periods of time during which the indication is valid, and a number of slots in each of the first period of time and the second period of time.
Hong discloses in Sections 0108, 0112, 0166, 0177, 0178, and 0234 wherein BS generates an indication for indicating PDCCH monitoring occasions to UE, and then transmits the indication to UE, wherein UE uses the PDCCH monitoring occasions to receive DCI from BS.  The PDCCH monitoring occasion indication may be transmitted through high layer signaling or system information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the indication identifies a number of periods of time during which the indication is valid, and a number of slots in each of the first period of time and the second period of time.  One would have been motivated to do so so BS can notify UE of the PDCCH monitoring locations so UE can monitor the PDCCH monitoring locations for DCI, thereby facilitating DCI transmission. 
	Referring to claim 15, Wang et al disclose in Figures 1-11 wherein the indication identifies a third PDCCH monitoring location (carrier 2: the period of the PDCCH monitoring occasion in slot 2 is half of a slot; the starting point is a starting point of the first half of slot 2 which occupies one symbol, and a starting point of the second half of slot 2 which occupies one symbol) associated with receiving DCI communications during the first period of time (carrier 1: the PDCCH monitoring occasions are slots 0 and 2; in slots 0 and 2, from the starting point of the slots, the PDCCH monitoring occasion occupies three symbols), wherein the third PDCCH monitoring location is different from the first PDCCH monitoring location (third PDCCH monitoring occasion where DCI is transmitted is the first half of slot 2 and contains carrier 1 (three symbols from the starting point of slot 2) and carrier 2 (starting point is a starting point of the first half of slot 2 which occupies one symbol); the fourth PDCCH monitoring occasion where DCI is transmitted is the second half of slot 2 and contains carrier 2 (starting point of the second half of slot 2 which occupies one symbol)).  On carrier 1, the PDCCH monitoring occasions are slots 0 and 2.  In slots 0 and 2, from the starting point of the slots, the PDCCH monitoring occasion occupies three symbols.  On carrier 2, the period of the PDCCH monitoring occasion in slot 2 is half of slot 2. The starting point is a starting point of the first half of slot 2 which occupies one symbol, and a starting point of the second half of slot 2 which occupies one symbol.  So, the order of time resources of the starting points of the PDCCH monitoring occasions is: the first PDCCH monitoring occasion where DCI is transmitted is a slot 0 and contains carrier 1; the second PDCCH monitoring occasion where DCI is transmitted is a slot 1 and contains carrier 3; the third PDCCH monitoring occasion where DCI is transmitted is the first half of the slot 2 and contains carrier 1 and carrier 2 (claimed “wherein the third PDCCH monitoring location is different from the first PDCCH monitoring location”); the fourth PDCCH monitoring occasion where DCI is transmitted is the second half of the slot 2 and contains carrier 2 (claimed “wherein the third PDCCH monitoring location is different from the first PDCCH monitoring location”).  So, PDCCH monitoring occasions of carrier 2 (claimed “third PDCCH monitoring location”) and PDCCH monitoring occasions of carrier 1 (claimed “first PDCCH monitoring location”) occupy slot 2 (claimed “first period of time”); but in PDCCH monitoring occasions of carrier 2, the starting point of the PDCCH monitoring occasion is a starting point of the first half of slot 2 which occupies one symbol and a starting point of the PDCCH monitoring occasion is a starting point of the second half of slot 2 which occupies one symbol, and in PDDCH monitoring occasions of carrier 1, from the starting point of slot 2, the PDCCH monitoring occasion occupies three symbols (claimed “the third PDCCH monitoring location is different from the first PDCCH monitoring location”).  Refer to Sections 0025-0155.
Wang et al do not specifically disclose wherein the indication identifies a third PDCCH monitoring location associated with receiving DCI communications during the first period of time, wherein the third PDCCH monitoring location is different from the first PDCCH monitoring location.
Hong discloses in Sections 0108, 0112, 0166, 0177, 0178, and 0234 wherein BS generates an indication for indicating PDCCH monitoring occasions to UE, and then transmits the indication to UE, wherein UE uses the PDCCH monitoring occasions to receive DCI from BS.  The PDCCH monitoring occasion indication may be transmitted through high layer signaling or system information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the indication identifies a third PDCCH monitoring location associated with receiving DCI communications during the first period of time, wherein the third PDCCH monitoring location is different from the first PDCCH monitoring location.  One would have been motivated to do so so BS can notify UE of the PDCCH monitoring locations so UE can monitor the PDCCH monitoring locations for DCI, thereby facilitating DCI transmission. 
Referring to claim 17, Wang et al disclose in Figures 1-11 wherein, for each of the first PDCCH monitoring location and the second PDCCH monitoring location, the indication includes information associated with at least one of: 
A frequency domain location.  Section 0102: BS determines the frequency domain of each PDCCH monitoring occasion.  
A time domain location.  Sections 0102, 109, and 0111: BS determines the time domain of each PDCCH monitoring occasion.  
A search space identifier.  Section 0134: BS determines the search spaces associated with each PDCCH monitoring occasion.  
A CORESET identifier.  Sections 0134 and 0136: BS determines the CORESETS associated with each PDCCH monitoring occasion.  
A periodicity.  Section 0110: BS configures PDCCH monitoring occasions such as by configuring the period of each PDCCH monitoring occasion.  Sections 0115 and 0136: BS configures on carrier 2 that the period of the PDCCH monitoring occasion is half of a slot.
An offset.  Section 0110: BS configures PDCCH monitoring occasions such as by configuring the time offset of each PDCCH monitoring occasion.  
A duration (not in reference; claim only requires “at least one” of the limitations).
A number of symbols to be monitored.  Section 0115: BS configures the number of symbols associated with each PDCCH monitoring occasion.  BS configures carrier 1 so that the PDCCH monitoring occasions are slots 0 and 2; in slots 0 and 2, from the starting point of the slots, the PDCCH monitoring occasion occupies three symbols (claimed “number of symbols”).  BS configures carrier 2 so that the period of the PDCCH monitoring occasion is half of a slot; the starting point is a starting point of the first half of the slot which occupies one symbol (claimed “number of symbols”), and a starting point of the second half of the slot which occupies one symbol (claimed “number of symbols”).  BS configures carrier 3 so that the PDCCH monitoring occasion occupies three symbols (claimed “number of symbols”) from the starting point of slot 1.  
A number of PDCCH candidates (not in reference; claim only requires “at least one” of the limitations).
Wang et al do not specifically disclose wherein, for each of the first PDCCH monitoring location and the second PDCCH monitoring location, the indication includes information associated with at least one of: …
Hong discloses in Sections 0108, 0112, 0166, 0177, 0178, and 0234 wherein BS generates an indication for indicating PDCCH monitoring occasions to UE, and then transmits the indication to UE, wherein UE uses the PDCCH monitoring occasions to receive DCI from BS.  The PDCCH monitoring occasion indication may be transmitted through high layer signaling or system information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein, for each of the first PDCCH monitoring location and the second PDCCH monitoring location, the indication includes information associated with at least one of: ...  One would have been motivated to do so so BS can notify UE of the PDCCH monitoring locations so UE can monitor the PDCCH monitoring locations for DCI, thereby facilitating DCI transmission. 
Claims 12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20190103943 to Wang et al in view of U.S. Publication No. 20200084747 to Hong in view of U.S. Publication No. 20210153262 to Mochizuki et al, and in further view of U.S. Publication No. 20200260418 to Xue et al.
Wang et al disclose in Figures 1-11 wherein the first period of time (carrier 1: the PDCCH monitoring occasions are slots 0 and 2; in slots 0 and 2, from the starting point of the slots, the PDCCH monitoring occasion occupies three symbols) is a period of time corresponding to a first slot (slot 0), and the second period of time (carrier 3: the PDCCH monitoring occasion occupies three symbols from the starting point of slot 1) is a period of time corresponding to a second slot (slot 1) that follows the first slot (slot 1 of carrier 3 follows slot 0 of carrier 1).  On carrier 1, the PDCCH monitoring occasions are slots 0 and 2.  In slots 0 and 2, from the starting point of the slots, the PDCCH monitoring occasion occupies three symbols.  On carrier 3, the PDCCH monitoring occasion occupies three symbols from the starting point of slot 1.  So, slot 1 of carrier 3 follows slot 0 of carrier 1. Refer to Sections 0025-0155.
Wang et al do not disclose wherein the first period of time is a period of time corresponding to a first set of slots, and the second period of time is a period of time corresponding to a second set of slots that follows the first set of slots.
Xue et al disclose in Section 0106 wherein a PDCCH monitoring occasion is configured for UE and the UE monitors a PDCCH only on the configured PDCCH monitoring occasion; the PDCCH monitoring occasion includes a plurality of consecutive or inconsecutive time domain resource units such as a plurality of slots.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first period of time is a period of time corresponding to a first set of slots, and the second period of time is a period of time corresponding to a second set of slots that follows the first set of slots.  One would have been motivated to do so since a PDCCH monitoring occasion can be a plurality of slots, thereby making the system more flexible.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20190103943 to Wang et al in view of U.S. Publication No. 20200084747 to Hong in view of U.S. Publication No. 20210153262 to Mochizuki et al, and in further view of U.S. Publication No. 20110105167 to Pan et al.
Wang et al do not disclose wherein the indication is received via at least one of: a DCI communication, RRC signaling, or a MAC CE.
Hong discloses in Sections 0108, 0112, 0166, 0177, 0178, and 0234 wherein BS generates an indication for indicating PDCCH monitoring occasions to UE, and then transmits the indication to UE, wherein UE uses the PDCCH monitoring occasions to receive DCI from BS.  The PDCCH monitoring occasion indication may be transmitted through high layer signaling or system information.  Pan et al disclose in Sections 0046, 0047, and 0056 that BS determines transmission parameters for UE such as duration, frequency domain location, etc. and then transmits these transmission parameters to UE via high layer signaling such as RRC signaling.  So, the PDCCH monitoring occasion indication of Hong may be transmitted through high layer signaling such as RRC signaling as disclosed by Pan et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the indication is received via at least one of: a DCI communication (not in reference; claim only requires “at least one” of the limitations), RRC signaling, or a MAC CE (not in reference; claim only requires “at least one” of the limitations).  One would have been motivated to do so so BS can notify UE of the PDCCH monitoring locations using an indication via conventional methods such as high layer signaling/RRC.
Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20200280969 to Liu et al disclose in Figures 1-14 a method of generating at least one total downlink assignment index for a plurality of component carrier groups; and carrying the at least one total downlink assignment index in downlink control information to transmit the same to a receiving end; wherein a DCI is transmitted in respective PDCCH monitoring occasions Refer to Sections 0031-0169.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
December 19, 2022